       Case 2:19-cv-00562-CW-PMW Document 8 Filed 10/09/19 Page 1 of 2



JOHN W. HUBER, United States Attorney (#7226)
MELINA SHIRALDI, Assistant United States Attorney (#13110)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: melina.shiraldi@usdoj.gov


                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


  DANIEL SCHULOF,                                  JOINT MOTION TO STAY OR IN THE
                                                   ALTERNATIVE A JOINT MOTION
                        Plaintiff,                 FOR AN EXTENSION OF TIME TO
  v.
                                                   ANSWER THE COMPLAINT
  DEPARMENT OF HEALTH AND HUMAN                     Case No. 2:19-cv-00562-CW-PMW
  SERVICES,
                                                    District Judge Clark Waddoups
                        Defendant.
                                                    Magistrate Judge Paul M. Warner
       This case involves a FOIA request made on or about February 21, 2019, by Mr. Schulof

to the Department of Health and Human Services (“DHHS”), specifically to the U.S. Food and

Drug Administration’s Center for Veterinary Medicine (“CVM”), within DHHS. On March 5,

2019, CVM’s FOIA Office (“CVM FOIA”) denied Mr. Schulof’s request in-full. Mr. Schulof

administratively appealed on March 19, 2019. Thereafter, Mr. Schulof filed his Complaint with

this Court on August 9, 2019.

       CVM FOIA has since determined there are approximately 70,000 pages of documents

responsive to Mr. Schulof’s request. CVM FOIA is a seven person office and the undertaking

required to review and potentially redact 70,000 pages is massive.

       Therefore, the Parties met and conferred on Monday, October 7, 2019, to discuss the

possibility of Mr. Schulof narrowing his request. Mr. Schulof agreed to make a good-faith
       Case 2:19-cv-00562-CW-PMW Document 8 Filed 10/09/19 Page 2 of 2



reconsideration of his request to determine exactly what he wants to achieve with the request or

at the very least prioritize what information is most important to him. It is the hope that CVM

FOIA can provide Mr. Schulof the responsive documents on a rolling basis.

       The Parties therefore request a stay of this litigation until April 7, 2020, so that the parties

may try to resolve this litigation through a possible rolling production of materials responsive to

Mr. Schulof’s FOIA request. If the Parties are unable to resolve this litigation before April 7, 2020,

the parties will file a joint status report on April 7, 2020, to inform the Court of the status of the

case. Either party reserves the right to file a Motion to Lift the Stay at any time.

       If the Court does not believe a stay of this litigation is reasonable, the parties request in the

alternative, a 60 day extension for Defendant to answer and respond to Mr. Schulof’s Complaint.

       Respectfully submitted this 9th day of October, 2019.

                                                       JOHN W. HUBER
                                                       United States Attorney

                                                       /s/ Melina Shiraldi
                                                       MELINA SHIRALDI
                                                       Assistant United States Attorney


                                                       /s/ Daniel Schulof (with permission)
                                                       DANIEL SHULOF
                                                       Plaintiff




                                                                                                      2
